283 F.2d 695
SARKES TARZIAN, INC., a Corporation, Appellant,v.AUDIO DEVICES, INC., a Corporation, et al., Appellees.
No. 16431.
United States Court of Appeals Ninth Circuit.
November 21, 1960.

Appeal from the United States District Court for the Southern District of California, Central Division; Leon R. Yankwich, Judge.
C. B. Dutton, Carl D. Overman, Indianapolis, Ind., Jacob Swartz, Los Angeles, Cal. (Dutton & Kappes, Indianapolis, Ind., Dryden, Harrington, Horgan & Swartz, Los Angeles, Cal., Mason, Kolehmainen Rathburn & Wyss, Chicago, Ill., of counsel), for plaintiff-appellant.
Richards, Watson, Birnbaum & Smith, Clifford A. Hemmerling, Los Angeles, Cal. (Pennie, Edmonds, Morton, Barrows & Taylor, Thomas F. Reddy, Jr., Fritz L. Schweitzer, Jr., James G. Foley, New York City, of counsel), for defendants-appellees.
Before STEPHENS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the basis of the opinion filed in the case by the learned District Judge, and reported at D.C., 166 F. Supp. 250.